Citation Nr: 1339595	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  05-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disorders, including but not limited to posttraumatic stress disorder (PTSD), personality disorder, schizophrenia, adjustment disorder, schizoaffective disorder, panic disorder, anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran had active military service from April 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a substantive appeal dated in March 2005 the Veteran requested a Travel Board hearing.  A hearing was scheduled in June 2007 and the Veteran was notified in a letter dated in May 2007.  The Veteran did not appear and did not submit a motion for a new hearing.  Accordingly, the case will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2012). 

The case was remanded in August 2009, March 2011, September 2012 and July 2013.  

This appeal was processed using Veterans Benefits Management System (VBMS).  There is also a Virtual VA (VVA) electronic record associated with the Veteran's appeal.  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that is related to an in-service stressor.

2.  The Veteran has an acquired psychiatric disorder that has been variously diagnosed, which clearly and unmistakably preexisted service.  

3.  The Veteran's pre-existing acquired psychiatric disorder was clearly and unmistakably not aggravated during service.

4.  None of the Veteran's acquired psychiatric disorder(s) had their onset during service or within the first post-service year.

5.  The Veteran has been diagnosed with a personality disorder that was not subject to superimposed disease or injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including but not limited to PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated January 2003.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection and the relative duties of VA and the claimant to obtain evidence.  The letter did not notify the Veteran of how initial disability ratings and effective dates are assigned for all grants of service connection; however, as the service connection claim is being denied, the lack of such notice results in harmless error.  

The January 2003 letter did not specifically identify the evidence necessary to substantiate a PTSD claim.  However, throughout the course of the appeal, the Veteran was provided with additional notice letters which specifically identified what evidence had not yet been received, but was necessary to substantiate the claim of service connection for an acquired psychiatric disorder, including PTSD.  In this regard, the Veteran was asked to fill out a PTSD stressor questionnaire, which he did; and, he was asked to supply authorization forms in order for the RO to obtain private treatment records identified by him.  The Veteran supplied lay statements reiterating his alleged stressor, and the Veteran's stressor was corroborated.  The Veteran provided lay statements asserting that his psychiatric disorder began during service and continued ever since service.  This statement shows that the Veteran had actual knowledge of the elements of a service connection claim.  

All of the records identified by the Veteran have been requested and it does not appear that there are any outstanding records available that have not been obtained, to the extent possible.  Additionally, the Veteran also submitted lay statements in support of his claim.

The Veteran's claim was developed, with VA examinations conducted in July 2003, September 2010, and July 2011.  These examination reports did not provide all the information necessary to adequately decide the claim in the Veteran's favor.  Thus, the Veteran was scheduled for another examination pursuant to the Board's October 2011 remand.  Numerous psychiatric examinations were scheduled for the Veteran, including in November 2011, February 2012, October 2102, and February 2013; however, the Veteran failed to report to the examinations and did not provide good cause for his failure to report.  

Given the number of no-shows, the Board questioned whether the Veteran was being notified of the scheduled examinations at the most recent address of record.  Furthermore, the record revealed that the RO's March 2013 Supplemental Statement of the Case (SSOC) was likely not mailed to the Veteran's most recent address of record.  (See March 2013 SSOC located in the Veteran's VVA file).  The case was therefore remanded in July 2013 to afford the Veteran adequate due process.  In this regard, the March 2013 SSOC was resent to the Veteran's most recent address of record in July 2013.  The March 2013 SSOC specifically notified the Veteran that the Veteran failed to report to a VA examination scheduled in October 2012, and also notified him of the consequences of his failure to report to a VA examination scheduled on his behalf.  The Veteran did not respond.  It is noted that according to the Veterans Appeals Control and Locator System, the Board's remand, which had also been sent to the address used by the RO in July 2013 was returned as undeliverable.  In July 2013, VA sent a letter to the Veteran asking him to verify his current address.  The Veteran did not respond.

VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The March 2013 SSOC, which was mailed to the last known addresses of record, specifically notified the Veteran of his legal obligation to cooperate and appear for the scheduled examination.  See 38 C.F.R. § 3.655 (2013).  In light of the above, remand for another examination to be scheduled is not warranted.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, scheduled the Veteran for physical examinations, and requested medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  

In the March 2011 remand, the Board requested the RO to obtain outstanding private treatment records identified by the Veteran from a private facility during 2004 and 2005.  Those records were subsequently obtained.  All known and available records relevant to the issues on appeal have been obtained; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection - Psychiatric disorder including PTSD

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir. 2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

As explained below, the Veteran is currently diagnosed with various acquired psychiatric disorders, including adjustment disorder, depression, panic disorder, schizophrenia/schizoaffective disorder, bipolar disorder, delusional disorder, and obsessive compulsive disorder.  

The Veteran's currently diagnosed personality disorder is considered a congenital or developmental defect and is not listed under 38 C.F.R. § 3.309(a) as a chronic disease.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Medical evidence is therefore not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nonetheless, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

Establishing service connection for PTSD, as opposed to other acquired psychiatric disorders, requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

Prior to service, schizoaffective disorder was diagnosed in January 2002.  No psychiatric abnormalities were noted at the time of the service entrance examination in August 2001.  During military service, the Veteran was diagnosed as having an adjustment disorder; a brief psychotic disorder; anxiety disorder, and a personality disorder, not otherwise specified, manifested by schizoid, immature, and dependent features.  The examiner opined that the Veteran's psychiatric difficulties represent conditions that have existed prior to service, and other conditions that have been the result of being in the military.  See Psychiatric Consultation Narrative Summary dated September 25, 2002.  The examiner, however, did not specifically distinguish any particular conditions that either pre-existed service or were incurred in service.  Post-service, the Veteran was assessed as having psychiatric disorders, to include depressive disorder, a personality disorder, adjustment disorder, major depression, panic disorder, schizophrenia, delusional disorder, obsessive compulsive disorder and chronic paranoid psychosis.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a pre-existing psychiatric disability was not noted upon the Veteran's entrance to active service, the Veteran is presumed sound unless this presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to service and that such disorder was either not aggravated during service or that any increase was due to the natural progress.  

The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A January 2003 private hospital discharge summary notes a diagnosis of major depression single episode of suicidal ideation.  In a July 2003 VA examination, the Veteran was diagnosed with adjustment disorder with depressed mood and a personality disorder.  The examiner noted that since the Veteran's discharge, he reports having a difficult time readjusting to civilian life and, "...has a great deal of resentment toward the military because of this, and in only that way is related to his military experience."  

In April 2004, November 2004, and October 2005, the Veteran was diagnosed with major depression with psychotic features at the Suncoast Center for Community Mental Health.  In January 2006, the Veteran was treated at a private emergency room for a panic attack.  The report notes that the Veteran had been recently diagnosed with schizophrenia.  In February 2006, the Veteran was diagnosed with major depressive disorder by Dr. Crutchfield.  In October 2006, the Veteran was diagnosed with panic disorder with agoraphobia by Dr. Pandya.  

At his personal hearing before a Decision Review Officer at the RO in November 2006, the Veteran reiterated his contention that he developed a psychiatric disorder in service, and did not have a pre-existing psychiatric disorder.  The Veteran also reported that he developed a chronic cough in service.  

In various stressor statements, the Veteran reported that during basic training he knew of a fellow soldier who dropped dead in the field.  This stressor has been corroborated, however, according to the competent medical evidence of record, the Veteran does not have a diagnosis of PTSD.  

A February 2006 letter from a private psychologist stated that the Veteran initially sought outpatient psychotherapy treatment in November 2005 due to overwhelming anxiety and depression.  The psychologist reported that the Veteran and his mother reported that the Veteran's mood and personality changed significantly following his military experience in 2002, during which he began to experience symptoms of severe anxiety and depression with psychotic features for the first time in his life.  The diagnoses were recurrent major depressive disorder, in partial remission.  

In a March 2010 statement, the Veteran reported that he had no history of psychotic disorders.  

Private medical records from NPI dating from July 2008 to May 2010 show that the Veteran was diagnosed with delusional disorder, obsessive-compulsive disorder, and chronic paranoid psychosis.  A neuropsychiatric evaluation filled out by the Veteran dated in July 2008 noted that the Veteran was discharged from the military in 2002 under honorable conditions.  He reported that someone died in the Air Force during training and stated that his grandfather died while he was in basic training.  The Veteran reported that he was previously diagnosed with personality disorder and psychosis.  

The September 2010 VA compensation and pension (C&P) PTSD examiner indicated it was noted in the records that the Veteran was seen as a child, which the Veteran denied.  She also noted a January 2002 diagnosis of schizophrenia prior to the Veteran's military service and noted that the Veteran had severe personality disorder and adjustment disorder in basic training and his first assignment.  During the examination, the Veteran denied any mental health issues as a child, even after the examiner informed him that his military record and treatment record indicated that he had mental health issues as a child.  The Veteran was diagnosed with depression with psychotic features.  The Axis II diagnosis was dependent personality disorder with avoidant traits.  The examiner opined that the Veteran's depression with psychotic features was not caused by or a result of military service and was not permanently aggravated by military service.  The examiner also found that the Veteran's military service neither aggravated the Veteran's condition beyond its normal progression nor did it cause a permanent disability that would not have occurred if not for the military.  She based her opinion on a review of the Veteran's file, service treatment records, and current treatment, as well as pre-military history.  The examiner further stated that the Veteran did not have PTSD, and denied any stressors before, during, or after the military.  She found that the Veteran had a personality disorder and stated that the symptoms of schizophrenia, schizoaffective disorder, depression with psychotic features and paranoid psychosis were manifested prior to service and were manifest under stress as a result of the Veteran's personality disorder and inability to cope with routine stress of separating from his family.  She found no unusual stressors or causative factors that would have accounted for his inability to cope and stated that he was provided multiple forms of support.  

A July 2011 VA examination report reveals that the Veteran does not have a diagnosis of PTSD that conforms to DSV-IV criteria based on that evaluation.  The examiner found, however, that the Veteran had a diagnosis of bipolar disorder, not otherwise specified (NOS).  

The examiner recorded the Veteran's self-reported history regarding the onset of his psychiatric disorder.  During the examination, the Veteran denied behavioral disturbances prior to service.  He reported that it was his first time away from home and his family and he had a nervous breakdown; he had a panic attack.  He reported that during Hell Week, he was running an obstacle run and a guy started coughing.  He was told that the guy had died of a heart attack.  He further reported that he had stress and finally snapped after telling the counselors that he did not think he could do it anymore.  He stated that he turned himself in to a private hospital, St. Anthony's, and was there for a week before being transferred to Tampa General, where he stayed for another week and a half.  He reported that after discharge from the hospital, he was transferred to another base.  The examiner diagnosed bipolar disorder.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria and did not have more than one diagnosed mental disorder.  The examiner noted the Veteran's reported stressors of his grandfather dying during service and of a fellow recruit dying in basic training.  However, the examiner indicated that the Veteran did not witness, and was not exposed to, either event; and found neither of the stressors to be "a traumatic event" for purposes of a DSM-IV diagnosis of PTSD.  

Regarding the bipolar diagnosis, the examiner indicated that irritability is the hallmark of bipolar disorder; and, that the Veteran reported bouts of depression as well as rage, trouble sleeping, and poor concentration.  The Veteran was described as circumstantial and over inclusive during the exam.  The Veteran had antisocial personality traits (alleging that the reason for him to turn on the lights during the night was the alleged hallucination of "seeing a little girl next to the lamp").  The examiner found that the Veteran was not psychotic during the examinations.  The examiner indicated a review of the claims file and electronic medical charts; and opined, after conducting a diagnostic psychiatric examination, that the Veteran did not meet the DSM-IV criteria for PTSD, and his bipolar disorder did not originate, and is not related to, service.  The examiner also noted that the Veteran exhibited dependent personality traits and antisocial personality traits.  

Regarding PTSD, the examiner, while aware of the Veteran's stressors, found that they did not meet the stressor criterion, noting that the Veteran has not experienced, witnessed, or been confronted with an event or events that involve actual or threatened death or serious injury, or a threat to the physical integrity of oneself or others.  The Veteran "learned" about the death of a fellow recruit in basic training.  

The examiner reiterated that the Veteran's chief complaint of irritability was the hallmark of bipolar disorder NOS and it also explains bouts of depression.  The examiner found that the Veteran exhibited Cluster B traits (antisocial personality traits and dependent personality traits to include rationalizing after hurting and/or mistreating another person.  He reported having no remorse and not caring when asked about an incident in which he "beat up" his uncle.  The Veteran endorsed atypical symptoms of psychosis (indicative of feigned hallucinations).  

The examiner concluded that the onset of the Veteran's symptoms was not related to military service because while the Veteran was evaluated in service, his behavior was consistent with personality traits and not a product of a mental illness.  

The Veteran's DD Form 214 shows that his last duty assignment and major command in the Air Force was as an Operations Management Helper.  He had six months and one day of active military service.  The official records do not show that the Veteran was awarded a personal or unit valor award, such as a Bronze Star Medal for Valor, a Purple Heart medal, or a Presidential Unit Citation.  The Veteran's service personnel records do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  Moreover, the Veteran does not contend that he engaged in combat with the enemy.  The Veteran's reported stressor has been corroborated but the VA examiner in July 2011 found that the stressor did not support a diagnosis of PTSD.  Furthermore, the Veteran does not have a diagnosis of PTSD from any other provider.  Because the Veteran is not diagnosed with PTSD, the criteria for service connection for PTSD are not met.  

Regarding the other diagnosed mental health disorders, the competent evidence of record shows that (1) psychiatric disorders clearly and unmistakably preexisted service and were not permanently aggravated in service beyond the natural progression of the disease; and, conversely, (2) that a psychosis did not manifest in service or within the first post-service year.  The evidence shows that the Veteran was diagnosed as having schizoaffective disorder in January 2002 prior to entering active service.  The September 2010 examiner opined that the Veteran's depression with psychotic features was not permanently aggravated by military service nor was such aggravated beyond the normal progression.  The examiner found that the symptoms of schizophrenia, schizoaffective disorder, depression with psychotic features and paranoid psychosis were manifested prior to service and manifest under stress as a result of the Veteran's personality disorder.  The July 2011 examiner also opined that the Veteran's behavior in service was consistent with personality traits and not a product of mental illness.  The RO attempted to have the Veteran examined in 2012 and 2013, but as noted above, he failed to report to the scheduled examinations.  Because of the Veteran's failure to report to the examination, the Veteran's claim must be decided based on the current record.  

The VA examiner in September 2010 indicated that the symptoms of schizophrenia, schizoaffective disorder, depression with psychotic features and paranoid psychosis were manifested prior to service and were manifest under stress as a result of the Veteran's personality disorder and inability to cope with routine stress of separating from his family.  Thus, the September 2010 examiner found that the Veteran's psychiatric disorder(s) preexisted service, but was not permanently aggravated by service because his inability to adjust to military life was essentially no worse when he entered service than when he left service.  The record reflects symptoms within a week of entry into service.  

Although the Veteran is presumed sound at entry because no psychiatric disorder was shown at entry, such presumption of soundness is rebutted by clear and unmistakable evidence of pre-existence and no aggravation in service.  This is established by:  (1) objective medical evidence from January 2002 showing the presence of a psychiatric disorder; and, (2) the examiner's opinion that the Veteran had trouble adjusting to civilian life after he left the military, just as he had trouble adjusting to military life during service.  The examiner specifically opined that the pre-existing psychiatric disorder did not worsen during service.  The September 2010 examiner based her opinion on a review of the Veteran's file, service treatment records, and current treatment, as well as pre-military history.  The July 2011 examiner also indicated that the manifestations in service were personality traits and not a product of mental illness.  While the 2010 examiner did not use the terms "clear and unmistakable" in providing the opinion, her opinion makes clear that she found the Veteran's disability pre-existed service and was not aggravated during service.  Although the Veteran is competent to report the onset of, or worsening, symptoms, his statements are accorded less probative value given his refusal to acknowledge documents showing pre-existence, as noted above.  In essence, the Veteran's credibility is in question because his statements regarding the in-service onset of symptoms are contradictory to objective findings in the record showing pre-existence as discussed above.  Furthermore, the Veteran is not competent to diagnose psychiatric disorders and he is not deemed competent to distinguish between a personality disorder and an acquired psychiatric disorder because these types of distinctions require expert medical/psychiatric knowledge.  In this regard, the Veteran has not held himself out to have medical training.  

Even assuming, arguendo, that no pre-existence is found, the July 2011 opinion found that the Veteran's acquired psychiatric disorder did not have its onset during service or within the first post-service year.  The July 2011 examiner found that the Veteran's in-service symptoms represented elements of a personality disorder, and not an acquired psychiatric disorder.  Although the examiner diagnosed the Veteran with bipolar disorder, the examiner did not find that any current psychiatric disorder had its onset during service.  Similarly, the examiner found no psychosis on examination.  The examiner provided adequate rationale for this opinion using sound medical principles.  The examiner acknowledged review of the claims file and the electronic record.  

Even if the Veteran's assertions that he had no pre-existing psychiatric disorder are found credible, the fact remains that the most recent VA examiner found that any psychiatric symptoms in service were part of a personality disorder, for which service connection is not applicable; and, as noted above, the Veteran does not have the requisite medical training to be able to distinguish between an acquired psychiatric disorder and a personality disorder.

In sum, service connection is not warranted for an acquired psychiatric disorder, including, but not limited to PTSD.  Regardless of which VA examination is found most probative, the outcome is the same.  The competent evidence of record shows that the Veteran does not have a PTSD diagnosis.  Moreover, it is clear and unmistakable that the Veteran had a preexisting acquired psychiatric disorder that was clearly and unmistakably not aggravated during service.  Finally, even if the presumption of soundness at entry is not rebutted, there is no competent medical evidence showing that any acquired psychiatric disorder had its onset during service nor does the evidence show that a psychosis was first manifested to a compensable degree within the first post service year.  Accordingly, service connection for an acquired psychiatric disorder is not established.  


ORDER

Service connection for psychiatric disorders, including posttraumatic stress disorder (PTSD), personality disorder, schizophrenia, delusional disorder, adjustment disorder, schizoaffective disorder, panic disorder, anxiety disorder and major depressive disorder is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


